Robert Freeman brought suit against the Community Traction Co. in the Lucas Common Pleas to recover damages for injuries claimed to have been sustained in being struck by a machine when a car of the company’s which he intended to board, had its doors closed and started while he had one foot on the step, causing him to stagger back toward the curb and to be struck by the machine.
Freeman recovered a verdict in the Common Pleas Court and the Court of Appeals affirmed ■the judgment thereon.
It seems that when Freeman staggered to the curb due to the alleged negligence of the Company in closing its doors, he was narrowly missed by one machine but that when about three feet from the curb was hit by a second, the aforementioned machine.
The Company took the case into the Supreme Court on motion to certify the record and while denying any liability at all, contends ■that whatever negligence there might have been in the closing of the door and the starting of the car, it was not the proximate cause of the injury and damage; but that Freeman’s injury was due to the independent and intervening act of the automobile whiqh struck him or his own act of carelessness in walking in front of the automobile.
It is claimed that the negligent act complained of does not constitute the proximate cause of Freeman’s injury because it is not a natural, and continued sequence, unbroken by any new cause; nor is it nearest or next in causation to effect; but it was the automobile or Freeman’s own act in walking in front of it that was the nearest or next in causation to effect.
It is contended.that the Company owed no duty to Freeman to warn him of the danger of passing automoblies, and that neither the closing of the door and starting of the car rendered his injury possible and probable, nor was it to be reasonably anticipated by a person of ordinary care and prudence; so that the essentials necessary to make an act a proximate cause, are lacking.